LANDRIEU, J.,
concurs in the result and assigns reasons.
l,The Employment Agreement between the school (“LFNO”) and Ms. Mipro provides for an annual salary of $51,500.00 and a term of “1 year” commencing on August 13, 2012. “1 year” is not defined as either a calendar year or an academic year. Further, the contract requires Ms. Mipro to work 40 hours per week. It is undisputed that this obligation was not applicable when the students were not in school. The contract is ambiguous in this respect. An ambiguous provision in a contract is construed against the drafter, in this case the school. See Louisiana Ins. Guar. Ass’n v. Interstate Fire & Cas. Co., 630 So.2d 759, 764 (La.1994). On this basis, I respectfully concur in the result.